31 So.3d 249 (2010)
H.F., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2475.
District Court of Appeal of Florida, Fifth District.
March 23, 2010.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See B.C., a Child v. State, 29 So.3d 386 (Fla. 5th DCA 2010).
PALMER, LAWSON and JACOBUS, JJ., concur.